Title: Notes on Debates, 19 April 1787
From: Madison, James
To: 


Thursday April 19th. [1787]
The instructions of Virga. agst. relinquishing the Missippi were laid before Congs. by the delegates of that State, with a motion that they should be referred to the department for F. A. by way of information.
The reference was opposed by Mr. King & Mr. Benson as unnecessary for that purpose, the instructions having been printed in the newspapers.
In answer to this it was observed that the memorial accompanying the instructions had never been printed; that if it had, no just objection could be thence drawn agst. an official communication; that if Congs. would submit a measure as they had done yesterday to the opinion of their Minister they ought at least to supply him with every fact in the most authentic manner, which could assist his judgment; and that they had actually referred to the same minister communications relative to the Western views, less interesting & authentic, and which he had made the basis of a Report to Congs.
The motion was lost: Massts. and New York being agst. it, and Connecticut divided. Mr. Mitchel from the latter State was displeased at the negatives as indicationg a want of candor & moderation on the subject.
 